Citation Nr: 1206301	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-16 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left leg disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to February 1976 and from November 1976 to December 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for residuals of a left leg disorder. This case also comes before the Board on appeal from a November 2010 rating decision of the Montgomery, Alabama RO, which denied service connection for a left knee disorder.

In December 2011, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record. 

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in Montgomery, Alabama, hence, that RO now has jurisdiction over the claims on appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. Osteoarthritis of the left knee is shown to have its onset during the Veteran's second period of active service by the competent and credible evidence of record. 

3. In a December 2011 statement, the Veteran withdrew from appellate status the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left leg disorder.


CONCLUSIONS OF LAW

1. Left knee osteoarthritis was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2011).  

2. The criteria for withdrawal of a Substantive Appeal by the Veteran have been met with regard to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left leg disorder. 38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.200-20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issue of entitlement to service connection for a left knee disorder, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II. Decision

A. Left Knee Disorder

In an August 2010 informal claim, via a VA Form 21-4138, for service connection for a left knee disorder, the Veteran reported that in November 1976 at boot camp he suffered an injury to his left knee. While engaged in a low crawl pit during physical training, a soldier came in behind him and fell onto the bend of his left knee. Since that incident, he noted that his knee remained swollen, he wears a store-bought ace bandage while working, and was given a brace by the VA Medical Center (VAMC) in Birmingham, Alabama in August 2010. The Veteran also noted that he was diagnosed with trick left knee on his December 1976 discharge physical report. The Veteran contends that service connection is warranted for a left knee disorder due to an-inservice injury.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A § 1131 (West Supp. 2010). Service connection for arthritis may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. § 1101, 1131, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is a chronic disease in service, or within the presumptive period under 38 C.F.R. § 3.307, subsequent manifestations of the same chronic disease at any later date, however remote, is warranted to establish service connection, unless the subsequent manifestations are clearly attributable to intercurrent causes. See 38 C.F.R. § 3.303(b) (2011); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997). A chronic disease in service requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.' Id. When the disease identity is established, there is no requirement of evidentiary showing continuity; however, if a condition noted during service is not shown to be chronic or the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after service is required to support the claim. Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

After review of the evidentiary record, the Board concludes that service connection is warranted for a left knee disorder. 

The Veteran's service treatment records reveal that prior to his first period of active duty, he was involved in a September 1973 motorcycle accident. A December 1975 private treatment statement indicated the Veteran was treated for a fracture of the left tibia and fibula following the accident, and "[was] now well healed [with] . . . normal range of knee and ankle motion." In the December 1975 and January 1976 entrance examination reports for the Navy, no abnormalities were noted for the Veteran's left knee. A February 1976 examination report for submarine service was also silent as to any complaint or treatment for a left knee disorder. A little over a week later, a February 1976 service treatment record documented the Veteran's complaints of pain in his left leg, while exhibiting full range of motion of the left knee, and he was diagnosed with a painful fracture over the left tibia. The Veteran was deemed not fit for duty due to the injury that existed prior to enlistment.

Approximately six months later, the Veteran enlisted for a second period of active duty and underwent an August 1976 entrance examination report for the Army. No abnormalities with regard to the Veteran's left knee were noted. In November 1976, the Veteran underwent an orthopedic evaluation at the William Beaumont Army Medical Center (WBAMC) for complaints of swelling and pain in his left leg due to activities during basic training. The examiner only documented x-ray findings of the left tibia and diagnosis of "retained metallic foreign body, plate left tibia, left lower leg." In a November 1976 DA Form 3349, the Veteran was assigned to limited profile with no running or jumping for 30 days, then in December 1976, he was deemed not medically qualified for retention. At the time of discharge, a December 1976 report of medical history noted, in pertinent part, the Veteran's trick left knee and swollen left knee since November 1976, and the separation examination report only noted the Veteran's history of a left tibia fracture and the associated x-ray findings.   

After separation from service, the Veteran underwent a VA joints examination in October 2010 pursuant to his claim on appeal. He reported that during basic training, someone stepped on his left knee and was bandaged for treatment. There was no hospitalization and he did not receive any other specific treatment. Since then, he has had progressive left knee pain, and the knee has locked up in 2002 and 2004 causing him to fall in both instances. Following the evaluation and review of the claims file, the examiner diagnosed the Veteran with osteoarthritis of the left knee and opined that it "is at least as likely as not caused by or a result of the [V]et[eran] stated that while doing training some[body] fell on his knee and it was bandaged." While the examiner explicitly acknowledged the Veteran had a crush injury to his left leg prior to enrollment in the military, he explained that the "injury in 1976 pre-disposed [the Veteran] to osteoarthritis causing pain episodes locking of left knee; [the Veteran] has more symptoms in his left knee, [and] changes are also slightly more marked in the left knee."

Most recently, at the December 2011 Board hearing, the Veteran testified that prior to January 1976 enlistment in the Navy, he injured his left lower leg in a 1973 motorcycle accident. Nonetheless, he had no problems with his left knee prior to enlistment, upon separation in February 1976, or when he entered his second period of service. The Veteran explained, as noted in the August 2010 VA Form 21-4138, that his left knee problems began during basic training when a fellow soldier stepped on him in the low crawl pit. He was taken to the troop medical clinic, where they bandaged his knee and no x-rays were performed on the knee. He also reported being transported to the WBAMC where he underwent an orthopedic evaluation of his entire leg, to include his knee. The Veteran noted that the doctor who examined his leg determined that he had a trick knee. Since that incident, the Veteran reported continuous problems with the left knee, to include swelling. After separation from the second period of active duty, he self-medicated his left knee by wrapping it and with over-the-counter medication, and most recently sought treatment at the Birmingham VAMC. The Veteran also denied having any other kind of injury to his knee after service.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Reasonable doubt exists because the approximate balance of positive and negative evidence, either qualitatively and quantitatively, does not satisfactorily prove or disprove the claim. It is substantial doubt and one within the range of possibility as distinguished from pure speculation or remote possibility. 38 U.S.C.A. § 5107(b) (West Supp. 2010); Gilbert, 1 Vet. App. at 53-56. 

In this case, the evidence of record shows that during the second period of active service, there were documented findings of a trick left knee and complaints of a swollen left knee since November 1976. The Veteran continued his complaints and self-treatment for left knee pain and has credibly reported that he experienced left knee pain continually since service after an injury to the knee during basic training. Lastly, he currently has a diagnosis of osteoarthritis of the left knee, which the October 2010 VA examiner opined is at least as likely related to the Veteran's reported 1976 in-service injury. Given the facts of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for left knee osteoarthritis.  


B. Residuals of a Left Leg Disorder 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2011). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c) (2011).

In a December 2011 statement, and during the December 2011 hearing before the Board, the Veteran withdrew from consideration the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left leg disorder. As the Veteran has withdrawn his appeal as to the stated issue, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.


ORDER

Entitlement to service connection for left knee osteoarthritis is granted.

The appeal as to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left leg disorder is dismissed.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


